Citation Nr: 1219301	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1986 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge at a September 2011 hearing.

The Veteran's Virtual VA electronic claims folder was reviewed in connection with this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is totally disabled due to his seizure disorder.  He was most recently afforded a VA examination in October 2008, which was a regular review examination and which took place approximately one week prior to the date that the appellant filed his claim.  At that time he reported having daily minor seizures but he denied having any major seizures within the prior two years.  

At his September 2011 hearing the Veteran testified that his seizure disorder had worsened since the October 2008 examination.  He testified that he now suffered from multiple daily minor seizures, as well as one to two major seizures per month.  He submitted a March 2011 letter from his VA neurologist who wrote that the Veteran had more than ten minor seizures per week and had at least four major seizures in the previous six months.  The Veteran also submitted copies of some of his VA treatment records from 2010-2011 which also document complaints of multiple minor seizures daily and some major seizures.  A similar but updated report was submitted to the Board in May 2012, however, this document was submitted without a waiver of consideration by the Regional Office, and hence, the file must be returned to the RO.  38 C.F.R. § 20.1304 (2011).

Further, it is unclear from the claims file and Virtual VA whether the frequency of the major seizures has been at least one per month for any 12 month period relevant to this appeal, as is necessary for a 100 percent rating.  Hence, a complete copy of the Veteran's VA treatment records for the period since December 2008, i.e., the date of the most recent VA treatment records obtained by the RO, is necessary as this may provide additional information about the frequency of the Veteran's major and minor seizures over the last approximately three and a half years.  Finally, a new VA examination is necessary in order to document the current and past severity of the Veteran's seizure disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a complete copy of the Veteran's VA treatment records for the period since December 2008 and associate them with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran a new VA neurological examination addressing the severity of his seizure disorder.  The examiner must be provided access to reviewing the Veteran's claims folder, a copy of this remand, and all pertinent records on Virtual VA.  The examiner's report must reflect that he/she reviewed the records on Virtual VA, and specifically state the date range of the treatment records reviewed.  The neurologist's report must address all symptoms and functional effects due to the Veteran's seizure disorder.  The neurologist should set forth the frequency of the Veteran's major and minor seizures for all periods from October 2008 to the present time.  In doing so, the examiner should consider both the Veteran's reported history and the documentation set forth in his treatment records.  The examiner should comment on whether the treatment documented in the Veteran's records is consistent with his reported frequency of major and minor seizures.  The examiner should opine whether there was a 12 month period during which time the Veteran had major seizures averaging at least once per month.  

3.  After completion of the above development,  to include ensuring that the examiner has documented his/her consideration of all pertinent records in Virtual VA, the Veteran's claim must be re-adjudicated.  If the determination remains adverse to the appellant in any way, he and his representative must be provided with a supplemental statement of the case and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


